Citation Nr: 1617257	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  16-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Propriety of the discontinuance of the Veteran's compensation benefits from December 27, 2001 through September 22, 2008, based on fugitive felon status, to include entitlement to a waiver of such indebtedness.

[The matters of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a fractured nose with sinus problem disability, entitlement to service connection for a fractured nose with sinus problem disability, entitlement to service connection for sleep apnea, entitlement to an increased rating for hearing loss, and entitlement to a total disability rating based on individual unemployablity (TDIU) are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and from December 1982 to November 1989. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the RO in Chicago, Illinois, which created an overpayment of $85,400.40, and from an August 2009 decision of the Committee on Waivers and Compromises (COWAC) denying a waiver of the overpayment. 
 
The Veteran testified before the undersigned at a December 2015 videoconference hearing.  A transcript has been associated with the file.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

As noted above, the matters of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a fractured nose with sinus problem disability, entitlement to service connection for a fractured nose with sinus problem disability, entitlement to service connection for sleep apnea, entitlement to an increased rating for hearing loss, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision.


FINDINGS OF FACT

1.  A valid felony warrant for the Veteran was in effect from October 30, 2001 to September 23, 2008.
 
2.  VA terminated the Veteran's VA compensation benefits from December 27, 2001 to September 22, 2008 under VA regulations that provide that compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon.  This created indebtedness in the amount of $85,400.40.

3.  The Veteran was notified by VA no later than May 2, 2008 of an overpayment of $85,400.40.

4.  The Veteran did not request a waiver of recovery of overpayment by VA within 180 days of the May 2, 2008 notification. 


CONCLUSIONS OF LAW

1.  The debt created by overpayment of service-connected compensation benefits based on fugitive felon status is valid.  38 U.S.C.A. §§ 5302, 5313B (West 2014); 38 C.F.R. §§ 1.962, 3.665 (2015).
 
2.  The Veteran's request for waiver of overpayment of was not timely filed, and a waiver may not be granted.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.964 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Validity of the Debt

The Veteran disputes the underlying validity of the debt of $85,400.40, from overpayment of service-connected compensation benefits.  He essentially contends he lacked notice of an outstanding warrant and he never became a fugitive felon.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962. The issue of the validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Effective December 27, 2001, 38 U.S.C.A. § 5313B was enacted by Congress which provides that a Veteran may not be paid compensation benefits for any period during which such Veteran is a fugitive felon.  A 'fugitive felon' is defined by 38 U.S.C.A.  § 5313B(b) as including a person fleeing to avoid prosecution, custody, or confinement relating to a felony offense, as well as a person violating a condition of probation or parole imposed for a felony.  38 U.S.C.A. § 5313B(b)(1). 

The term 'felony' includes a high misdemeanor under the laws of a state which characterizes as high misdemeanors offenses that would be felony offenses under federal law.  38 U.S.C.A. § 5313B(a); 38 C.F.R. § 3.665(n).
 
The Committee at the RO determined the Veteran was overpaid benefits from October 30, 2001 through September 22, 2008 due to his status as a fugitive felon during that time.  The VA did not stop his benefits until December 27, 2001, as the law regarding VA disability compensation benefits to fugitive felons was not enacted until December 27, 2001.  

The Veteran has contended that he was not a fugitive felon as he was unaware of the outstanding warrant.  He has argued that he underwent several background checks during this time period for job applications and was never told he had an outstanding warrant.  

As a threshold matter, the Veteran has been in receipt of VA benefits since 2001 with a 70 percent disability rating for posttraumatic stress disorder (PTSD).  The Veteran is also service-connected for degenerative joint disease of the left and right knees, tinnitus and hearing loss. 

Based on the evidence of record, in March 2001 the Veteran was arrested for driving under the influence of alcohol.  He was scheduled for a hearing in court on August 22, 2001.  The Veteran failed to appear for the court proceeding.  A felony warrant was issued for his arrest. 

VA treatment records reflect that the Veteran was hospitalized at the North Chicago, Illinois VA Medical Center (VAMC) between April 2, 2001, and February 9, 2002 for alcohol dependence.  The Veteran reported to the VA, during his admission evaluation process, that he had ongoing legal problems in Michigan due to unresolved DUI issues.  There is no indication the Veteran was forcibly entered into treatment; he choose to place himself into treatment.  

A May 24, 2001 VA treatment note indicated that a social worker had spoken with the Veteran by phone.  The Veteran reported that he had decided to live in Illinois.  The VA social worker informed the Veteran that a court officer had called and stated that he had missed his court date for a DUI charge.  The Veteran was provided with a phone number of an attorney.  The Veteran informed the VA social worker that he would call his lawyer regarding his court date.  The Veteran did not turn himself into officials of the Kent County Correctional facility until September 22, 2008, several years later.  

The Board notes a September 2009 statement submitted by the Veteran to the Debt Management Center admitting that he knew as early as 2006 that a warrant had been issued for his arrest by the Grand Rapids police department as the Social Security Administration (SSA) had notified him.  

He now asserts that he was unaware of an outstanding warrant for his arrest and that is why he waited several years to turn himself in. 
 
Documentation from the Grand Rapids police department reflects that the Veteran's warrant was closed on September 23, 2008.  In April 2008 the VA notified the Veteran that his VA benefits were terminated retroactive to December 27, 2001, the date the fugitive felon provisions of Public Law 107-103 became effective because a warrant had been issued on October 30, 2001.  A May 2008 letter noted an overpayment of $85,400.40 had been made.  

The Board finds that although the Veteran surrendered in September 2008, served time in prison, and essentially had his case closed, for the period between December 2001 and September 23, 2008 the Veteran met the definition of a fugitive felon under VA regulations.  During this period the Veteran avoided prosecution for an offense which was a felony under the state laws. 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665. 

In the case of Mountford v. Shinseki, 24 Vet.App. 443 (2011), the United States Court of Appeals for Veterans Claims (Court) affirmed a February 2009 Board decision that denied entitlement to a restoration of benefits for service-connected schizophrenia prior to May 25, 2004, because the Veteran was found to be a 'fugitive felon' under 38 U.S.C. § 5313B.  The Court determined 1) that an adjudication of guilt is not required under 38 U.S.C. § 5313B(b)(1)(B) for a Veteran to be considered a fugitive felon, and 2) that actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  The Court reasoned that the statutory language of § 5313B was clear and unambiguous in including the violation of a condition of probation as making one a fugitive felon. The Court, in rejecting the Veteran's argument that conviction for a felony was required for one to be considered a fugitive felon, reasoned that had Congress intended an adjudication of guilt to be necessary, the word 'conviction' would have been used, mirroring the language of 38 U.S.C. § 5313B(b)(1)(A), rather than the word 'commission.'  In addressing the dissent's conclusion that the Veteran could not have been a fugitive felon because he was not aware that a warrant had been issued, the Court noted that nowhere in the statute or its legislative history was there the slightest suggestion that one must have knowledge of the warrant.  Rather, the plain language of the statute very simply defined 'fugitive felon' as one who violates the conditions of probation.

The intent of Congress in these cases is clear.  Applying this case here, the Board finds it is inconsequential whether the Veteran was served with the arrest warrant after he left Michigan state. Under Mountford, there is no requirement of knowledge of his outstanding arrest warrant (event hough, as noted above, there is an indication of such knowledge).  It is sufficient that the Veteran knowingly fled from Michigan to avoid prosecution for his DUI charges. As noted above, VA treatment records reflect reports by the Veteran during his April 2001 through February 2002 hospitalization that he had ongoing legal problems in Micigan due to unresolved DUI issues.  A May 2009 letter from the City of Grand Rapids police department confirms that the Veteran had a felony warrant out of the 61st District Court in Grand Rapids Michigan dated October 30, 2001 which was closed September 23, 2001.  See May 26, 2009 Letter. The Board finds he was a fugitive felon from December 2001 to September 2008.  Consequently, the debt of $85,400.40 is valid.
 
II. Waiver of Overpayment

The Veteran has requested a waiver of recovery of overpayment of VA benefits in the amount of $85,400.40.

Under applicable regulations, a request for waiver of indebtedness shall only be considered if made within 180 days following the date of notice of the indebtedness. The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by VA or the postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing. If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requestor's actual receipt of the notice of indebtedness. See 38 C.F.R. § 1.963(b); 38 U.S.C.A. § 5302(a).

The Veteran was awarded VA compensation benefits in an August 2004 rating decision, effective from October 16, 2001. 

In April 2008, VA adjusted the Veteran's compensation amount due to information received regarding an outstanding warrant issued on October 30, 2001 against the Veteran.  The Veteran was notified of the overpayment having been created in April 2008.  By a May 2, 2008 letter, VA's Debt Management Center notified the Veteran that the amount of debt caused by the overpayment of VA benefits was $85,400.40. The letter also informed him that he could dispute the debt and had the right to request a waiver.  The letter was mailed to the Veteran's last known address of record.  Significantly, this correspondence was not returned as undeliverable, despite evidence showing that the Veteran had several addresses during the time frame in question.  Importantly, a waiver request (or any statement that can be construed as a waiver request) was not made within the designated 180 day time frame. 

Correspondence received in January 2009, is the first statement received from the Veteran which can be broadly construed as a request for waiver of his debt to VA.  The evidence is clear that the Veteran did not request a waiver within the 180-day period allowed by regulation.  Id.  

The Veteran's request for waiver received in January 2009 was not timely, and there is no other correspondence of record that could be construed to be an earlier request for a waiver.  Accordingly, as the Veteran's request for waiver of recovery of an overpayment of benefits was not timely filed, the claim is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Based on the above analysis, the Board concludes that the Veteran's application requesting waiver of the indebtedness at issue was not timely filed.  No relevant exceptions to the legal criteria have been provided or are applicable in this case, and therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests under 38 C.F.R. § 1.963(b)(2).


III. Duties to Notify and Assist

The Board notes that the duty to notify and assist requirements of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, the disposition of this case is based on the operation of law. The Court has held that the VCAA has no effect on an appeal where the law is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).

Nonetheless, the Board observes that notices were provided to the Veteran regarding the above issues and statements of the case explaining the denials were issued. In addition, the Veteran was afforded a BVA Hearing in December 2015.  The Veteran has had every opportunity to submit evidence in support of his claim. The Board finds that no reasonable possibility exist that any further development of the claim would be capable of producing evidence that would substantiate the claim.  As such, the Veteran is not prejudiced by an adjudication of his claim at this juncture.

ORDER

The debt created based on overpayment of compensation due to fugitive felon status in the amount of $85,400.40 is valid.

Entitlement to a waiver of recovery of an overpayment in the amount of $85,400.40 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


